Title: James Madison to [John Quincy] Adams, 4 February 1835
From: Madison, James
To: Adams, John Quincy


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 February 4. 1835
                            
                        
                        
                        J. Madison with his best respects to Mr. Adams returns him many thanks for his "Oration on the Life &
                            character of De Lafayette". J. M. has read it with a deep impression of the abounding merits which render it worthy of the
                            source from which it comes, and of the object & the occasion which inspired it.
                        
                            
                                
                            
                        
                    